Title: From Benjamin Franklin to Jean de Neufville, 28 February 1779
From: Franklin, Benjamin
To: Neufville, Jean de


On February 19 Franklin told Dumas he had begun discussions about a new American loan in the Netherlands. The present letter hints at their difficulty. Almost two years later Franklin described for John Adams what had transpired. Jean de Neufville had proposed that in exchange for a loan of 2,000,000 guilders the United States pledge all its territory and income as security and that it promise to send de Neufville annually for five years 400,000 guilders worth of produce to pay the principal and another 100,000 guilders in interest. He also proposed to take over, charging a heavy commission, the existing Dutch loan and asked that his banking firm of de Neufville & fils be given the title “Commissioners for Trade and Navigation and Treasurers of General Congress, and every private State of the Thirteen United States of North America, through the Seven United Provinces.” Franklin having rejected these “very gracious Terms,” de Neufville apparently prevailed upon Chaumont to draw up a more modest preliminary agreement, which Franklin here rejects. Negotiations continued, however, and Franklin eventually agreed to a plan whereby de Neufville would raise 1,500,000 florins.
 
Passi ce 28 fever. 1779.
Quelque desir que J’aye, Monsieur, de proffiter de la bonne volonté que vous temoignez pour vous charger de Negotier un emprunt de quinze cent mille florins; L’etat actuel des affaires ne permet pas de prendre aucun engagement avec vous a ce Sujet dans ce moment ci. L’emprunt que nous avons ouvert L’année derniere en hollande n’ayant pas été accueilli, J’ay lieu de craindre qu’un nouvel emprunt ne le soit pas mieux, et que cette Seconde tentative manquée ne porte un prejudice réel au Credit et a la dignité des etats unis de L’amerique que J’ai L’honneur de representer. Si Cependant par votre Credit et vos bons offices, vous parvenez a nous assurer d’un Nombre Suffisant de Souscripteurs, vous pouvez Compter, Monsieur, que Je vous envoyray aussitot les preliminaires Signés proposés par M. de Chaumont. J’ay L’honneur d’etre tres parfaittement Monsieur, Votre tres humble et tres obeissant Serviteur
B Franklin
M. J. Neuville
